Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Specification
The amendment filed 06/28/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: the new addition relating to telescoping and compression. Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Applicant has amended claim 1 and included the impermissible new matter of the tab on the second sidewall configured to engage said first sidewall.  Earlier in the claim Applicant provides that the flap portions are on the same first sidewall.  However, Applicant fails to provide the above in Applicant’s original specification as applicant provides that the flap and the tabs are on different side walls.  Claims 6 is/are rejected as being dependent on the above rejected claim(s).  Applicant must remove the impermissible new matter in order to overcome the rejections above.
Applicant has amended claim 1 to include “telescopic compression”.  However, Applicant fails to provide the above in Applicant’s original specification.  Claims 6 is/are rejected as being dependent on the above rejected claim(s).  Applicant must remove the impermissible new matter in order to overcome the rejections above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 1, 6 is/are rejected under pre-AIA  35 U.S.C. 102(b)as being anticipated by Webinger (4483095).
See the 112 rejections above.  Nevertheless, Webinger discloses:
1. An expandable package for food products (figs 1-8) comprising: an inner box portion (10) having a first closed end (adjacent 11) , first side wall (15, 16) surrounding said first closed end, a first open end opposite said first closed end (end opposite closed end in fig 2), and one outwardly folded flap portion of the of the first side wall adjacent the first open end (30); an outer box portion having a second closed end (40 also with end adjacent 111), one second side wall surrounding said second closed end (117, 116), a second open end opposite said second closed end (end opposite closed end); and one inwardly folded flap portion of the second sidewall adjacent the second open end (130), wherein the inner box portion and the outer box portion are telescopingly engaged together to form a closed box with a variable internal volume (wherein the second open end faces the first closed end and wherein the first open end faces the second closed end) (As shown in figs 5, 6, 9),  wherein said inwardly folding flap portion is configured to engage with said  outwardly folding flap portion to limit telescopic expansion of said expandable package (30, 130 as in fig 5), and one setting tab formed on an edge of said second sidewall (131) and configured to engage said first sidewall to limit compression retraction of said expandable package (the Office notes the 112 rejection above and that Applicant merely provides a tab on a wall that must be capable of the intended use of limiting compression of which Merriam Webster defines as the state of compressing and the above as to reduce in size, quantity, or volume as if by squeezing, and the element 131 is capable of providing the intended use of limiting the reduction of size by engaging wall as 114, 115 is part of the wall, whereby during a telescoping action compression may be reduced and limited by the friction between the elements above).
  
6. The package of claim 1, wherein said inner box portion is smaller than said outer box portion such that said inner box portion fits inside of said outer box portion (10 is smaller than 40 as in fig 6 of which permits the device to perform the intended purpose of telescoping).

Response to Arguments
Applicant's arguments filed 06/28/2022 have been fully considered but they are not persuasive. Applicant states that the 112 rejection are overcome.  However, Applicant has amended claim 1 and included the impermissible new matter of the tab on the second sidewall configured to engage said first sidewall.  Earlier in the claim Applicant provides that the flap portions are on the same first sidewall.  However, Applicant fails to provide the above in Applicant’s original specification as applicant provides that the flap and the tabs are on different side walls.  Claims 6 is/are rejected as being dependent on the above rejected claim(s).  Applicant must remove the impermissible new matter in order to overcome the rejections above. Applicant has also now amended claim 1 to include “telescopic compression”.  However, Applicant fails to provide the above in Applicant’s original specification.  Claims 6 is/are rejected as being dependent on the above rejected claim(s).  Applicant must remove the impermissible new matter in order to overcome the rejections above.
Applicant argues that the prior art does not disclose the new added limitation.  The Office again notes that the above is subject to the above 112 rejection.  Regardless, Webinger discloses one setting tab formed on an edge of said second sidewall (131) and configured to engage said first sidewall to limit compression retraction of said expandable package (the Office notes the 112 rejection above and that Applicant merely provides a tab on a wall that must be capable of the intended use of limiting compression of which Merriam Webster defines as the state of compressing and the above as to reduce in size, quantity, or volume as if by squeezing, and the element 131 is capable of providing the intended use of limiting the reduction of size by engaging wall as 114, 115 is part of the wall, whereby during a telescoping action compression may be reduced and limited by the friction between the elements above).
Accordingly, Applicant/Appellant has not demonstrated error in the factual findings or reasoning set forth by the Office and the Office must maintain all of the rejections.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D PERREAULT whose telephone number is (571)270-5427. The examiner can normally be reached Monday - Friday 7:00am-5:30pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW D PERREAULT/Primary Examiner, Art Unit 3735